Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 22, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161210 & (63)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161210
                                                                    COA: 342621
                                                                    Roscommon CC: 17-007819-FH
  TYLER MATTHEW BRIGHAM,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to withdraw as counsel is GRANTED. The
  application for leave to appeal the February 13, 2020 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 22, 2020
         b1214
                                                                               Clerk